DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the notice of allowance on 10/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As indicated in the interview of record, the claim amendments distinguish over the prior art of record.  The prior art of record representing the closest prior art to the claims, the claims are allowable over the art as a whole.  Specifically, the limitation regarding identifying a plurality of concentric circles that represent contours of wellbore stability and then utilizing these to calculate a geomechanics nudge for a wellbore trajectory is not taught or suggested in the art as a whole.
As indicated in the interview of record, the claim amendments directed to the visualization features (the last limitation of the independent claims, e.g. claim 1) provide a practical application and render the claims eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128